Opinion by
Ford, J.
In accordance with stipulation of counsel that the merchandise consists of nylon ribbons and following the principles set forth in United States v. Steinberg Bros. (47 C.C.P.A. 47, C.A.D. 727), the merchandise was held dutiable as follows: The items marked “A” at 25 percent ad valorem under the provision in paragraph 1206, Tariff Act of 1930, as modified by the General Agreement on Tariffs and Trade (T.D. 51802), for silk pile ribbons, by similitude under paragraph 1559, or as amended; the items marked “B” and “O” at 23% and 22%, respectively, depending upon the date of entry, under the provision in said paragraph, as modified by the Sixth Protocol to the General Agreement on Tariffs and Trade (T.D. 54108) for silk pile ribbons, by similitude; the items marked “D” at 22% percent under the provision in paragraph 1207, as modified by the Torquay Protocol to the General Agreement on Tariffs and Trade (T.D. 52739), for silk fabrics, with fast edges, not over 12 inches wide, by similitude; and the items marked “E” and “F” at 21 or 20 percent, respectively, depending upon the date of entry, under the provision in said paragraph, as modified by T.D. 54108, for silk fabrics, with fast edges, not over 12 inches wide, by similitude, as claimed.